Citation Nr: 1042045	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia, posttraumatic stress disorder 
(PTSD), and depression.

2.  Entitlement to service connection for chronic fatigue.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a skin disability 
diagnosed as psoriasis, including secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 
1972.  

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied the benefits sought.

The Board notes that the RO developed the claims for service 
connection for paranoid schizophrenia, PTSD, and depression 
separately.  However, since they are all psychiatric disorders, 
the Board has characterized that issue to reflect a broad 
definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Additionally, in his second VA Form 9, the Veteran 
appeared to be dropping the claim for service connection for 
paranoid schizophrenia.  However, since the issue was certified 
by virtue of his first VA Form 9, the Board has included it.   

The Veteran testified at a personal hearing before a Decision 
Review Officer at the RO in June 2008 and at a personal hearing 
before the undersigned Veterans Law Judge at the RO in May 2010.  
Both transcripts are included in the claims file.  

The issues of entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia, PTSD, and 
depression; chronic fatigue; and a sleep disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  
FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The Veteran is not shown to have been diagnosed with disease 
that is presumed to be caused by Agent Orange.  

3.  The most probative evidence shows that the Veteran's 
currently diagnosed psoriasis is not due to an event or incident 
of service, including his exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disability, to include psoriasis, was not incurred in or 
aggravated by active service, to include exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).



Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a September 2006 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claim.  He was also 
advised of how disability ratings and effective dates are 
assigned.  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met, and neither the Veteran 
nor his representative has pointed out any deficiency that 
requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records and the 
Veteran's statements and personal hearing testimony provided 
before the Decision Review Officer in June 2008 and before the 
undersigned Veterans Law Judge at the RO in March 2010.  

The VA examination report reflects that the examiner reviewed the 
Veteran's past medical history, including his service treatment 
records, documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record, and with supporting rationale.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
therefore concludes that the VA medical opinion is adequate for 
adjudication purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure to 
Agent Orange, the law provides that for veterans who served in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such period is 
prescribed.  The specified diseases include chloracne.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 
31, 2010).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding presumptive 
service connection, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Proof of direct service connection between exposure and disease 
entails showing that exposure during service actually caused the 
malady which developed years later.  Actual causation carries a 
very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Id.

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion over 
another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran's service treatment records show that he was treated 
for a skin rash on his groin area and right leg in October 1970.  
No diagnosis was noted.  Post service medical records include a 
June 2008 statement by a private physician, Dr. D.E., that the 
Veteran had  been treated for persistent symptoms of a skin rash 
which had occurred as a result of active service in Vietnam.  
Upon VA examination of the skin in December 2008, the Veteran was 
diagnosed with psoriasis.  Psoriasis is not included in the list 
of diseases that are presumed to be due to exposure to Agent 
Orange.  Therefore, a competent medical opinion, or competent and 
credible lay evidence of continuity of symptomatology, is 
required to support the claim.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for a 
skin disability, to include psoriasis, because the most probative 
evidence of record (the December 2008 VA skin examination report) 
shows that the currently diagnosed psoriasis is not related to 
the Veteran's military service and is not the same skin rash for 
which he was treated in service.  See Winsett, supra.  This 
opinion was based on a full review of the record and a thorough 
clinical evaluation.  The examiner explained that psoriasis was a 
common chronic disease with underlying genetic abnormalities.  
The examiner also noted that the Veteran exhibited psoriasis in 
classic locations, including the genitals/groin area that, 
coincidentally, were the site of a previous tinea cruris 
infection in service.   See Bloom, supra.  

The private medical statement submitted by Dr. E., dated in June 
2008, does not reflect that it was based on a full review of the 
claims file, in particular the Veteran's service treatment 
records, and did not provide any rationale for the conclusory 
statement that the Veteran's skin rash was a result of his 
service in Vietnam.  Moreover, there are no contemporaneous 
clinical records to support the opinion or to surmount the hurdle 
necessary to meet the continuity of symptomatology requirement of 
§ 3.303(b).  In this regard, the Board notes that a prolonged 
period without documented medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Hence, the Board finds 
that the statement lacks significant probative value.  

The Board observes that in adjudicating a claim, the Board must 
assess the competence and credibility of the veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board 
finds that the Veteran is competent to report that he has had 
skin problems since service.  Nevertheless, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation or diagnosis.  Espiritu, supra.  
Additionally, competency of evidence must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
finds that little probative weight can be assigned to any 
statement regarding the Veteran experiencing a skin disability 
since service as the Board deems such statements to be less than 
credible, when considered in conjunction with the record as a 
whole noting the contrary.  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

For these reasons, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a skin disability diagnosed as psoriasis, 
including secondary to exposure to Agent Orange, is denied.  


REMAND

As noted above, the Court has held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  Upon VA examination in 
December 2006, the examiner concluded that the Veteran did not 
have PTSD but he was diagnosed with a mixed anxiety-depressed 
mood disorder.  Nevertheless, the examiner did not proffer an 
opinion as to whether the mixed anxiety-depressed mood disorder 
were related to the Veteran's military service.  The Veteran's 
private physician, D.E., D.O. (Dr. E.), concluded in a June 2008 
letter that the Veteran's depression and anxiety were the result 
of his active duty service in Vietnam.  However, he has not 
provided any rationale for his opinion and the record does not 
demonstrate that he has any specialized experience in psychiatry.  
Consequently, the Board finds that further development is 
warranted.  

Additionally, the Board observes that the Veteran has asserted 
claims for service connection for a sleep disorder and chronic 
fatigue, but it is unclear whether the Veteran has been diagnosed 
with a chronic sleep disorder and/or chronic fatigue or whether 
these are two aspects of his psychiatric disability.  The 
Veteran's private physician, Dr. E. stated in an April 2010 
letter that he was treating the Veteran for a sleep disorder that 
was due to his service in Vietnam.  However, there are no 
clinical records in the file confirming that a sleep disorder was 
diagnosed that would be separate from any currently diagnosed 
psychiatric disability.  Private medical records dated in June 
1991 also note complaints of chronic fatigue and malaise, but 
again it remains unclear whether this is a symptom of a 
psychiatric disorder or a separately diagnosed disability.  
Hence, the Board finds that further development is warranted for 
these claims as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide the names, addresses and dates of 
treatment for all medical providers who have 
treated him for chronic fatigue, a sleep 
disorder, and/or a psychiatric disability 
however diagnosed, since service.  
Authorization necessary for release of 
identified medical records should be obtained 
from the Veteran, including for D.W.E., D.O. 
.

2.  Obtain outstanding VA treatment records 
dated from May 2010 to the present, in 
particular all records pertaining to the 
Veteran's treatment for a psychiatric 
disability, a sleep disorder, and chronic 
fatigue.  

3.  Thereafter, schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the nature and likely etiology 
of any currently diagnosed psychiatric 
disorder.  The claims folder should be made 
available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.  
Based on the examination and review of the 
record, the examiner is asked to address 
following:  

a.	Does the Veteran have a current 
psychiatric disorder?  If so, specify all 
current diagnoses for the record.  
b.	If the examination results in a 
psychiatric diagnosis, the examiner should 
offer an opinion as to the etiology of the 
disorder, to include whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated psychiatric disorder is 
related to the Veteran's military service.  
c.	Does the Veteran have a separately 
identifiable sleep disorder and/or chronic 
fatigue disability or are these symptoms 
associated with any currently manifested 
psychiatric disability?  
d.	If the examination results in a separate 
diagnosis of a chronic sleep disorder 
and/or chronic fatigue, the examiner 
should offer an opinion as to the etiology 
of the disorder(s), to include whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any currently 
demonstrated sleep and/or chronic fatigue 
disorder is related to the Veteran's 
military service.  

A rationale for all opinions expressed should 
be provided.  If the examiner cannot reach a 
conclusion without resorting to speculation, 
it should be so stated in the examiner's 
report, with an explanation as to why.  

4.  After the above development has been 
fully accomplished, readjudicate the issues 
on appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


